NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOHN MARK MANGTHAG,                             No.    16-71849

                Petitioner,                     Agency No. A205-970-918

 v.
                                                MEMORANDUM *
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 8, 2017**

Before:      LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      John Mark Mangthag, a native and citizen of the Federated States of

Micronesia, petitions pro se for review of the Board of Immigration Appeals’

(“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) order of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims of due process violations, Jiang v. Holder, 754 F.3d 733, 738 (9th Cir.

2014), and for abuse of discretion the denial of a motion to remand, Malhi v. INS,

336 F.3d 989, 993 (9th Cir. 2003). We dismiss in part and deny in part the petition

for review.

      We do not consider Mangthag’s contentions from his opening brief that he

did not raise to the BIA, including his challenges to his underlying state court

criminal proceedings. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004)

(petitioner must exhaust claims in administrative proceedings below).

      We reject Mangthag’s contentions that the agency violated his due process

rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and

prejudice to prevail on a due process claim). We otherwise lack jurisdiction to

review the agency’s discretionary denial of Mangthag’s request for voluntary

departure. See 8 U.S.C. § 1229c(f); Corro-Barragan v. Holder, 718 F.3d 1174,

1177 (9th Cir. 2013) (the court’s jurisdiction over challenges to the denial of

voluntary departure is limited to constitutional claims or questions of law).

      Finally, the BIA did not abuse its discretion by declining to remand

Mangthag’s case where he did not express a fear of return to the IJ, and did not

submit any new facts or an asylum application on appeal to the BIA. See

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010) (the court “defer[s] to the

BIA’s exercise of discretion unless it acted arbitrarily, irrationally, or contrary to


                                           2                                      16-71849
law”).

         PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                   3                          16-71849